NO. 12-16-00152-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §    APPEAL FROM THE
IN THE INTEREST OF D.E.P.,
                                                          §    COUNTY COURT AT LAW NO. 1
A CHILD
                                                          §    HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant
and her counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s
motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered July 12, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 12, 2016


                                         NO. 12-16-00152-CV


                           IN THE INTEREST OF D.E.P., A CHILD


                            Appeal from the County Court at Law No 1
                     of Henderson County, Texas (Tr.Ct.No. CC1-2014-239)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.